DETAILED ACTION
This action is responsive to communications filed 29 November 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to upon receiving, from a wireless client device, a dynamic host configuration protocol (DHCP) request having a media access control (MAC) address, determining whether the wireless client device rotated its MAC address from a previous MAC address to the MAC address; when the wireless client device rotated its MAC address, forwarding, to a DHCP service, the DHCP request with a notification of a MAC address rotation to cause the DHCP service to reassign a previously assigned Internet Protocol (IP) address to the wireless client device; and upon receiving, from the DHCP service, a DHCP offer asserting the previously assigned IP address, forwarding the DHCP offer to the wireless client device., classified in H04L 61/2596.
II. Claims 15-20, drawn to at a dynamic host configuration protocol (DHCP) service configured to assign Internet Protocol (IP) addresses from a pool of IP addresses to client devices configured to communicate wirelessly through a wireless infrastructure including wireless access points and a controller: repeatedly polling the wireless infrastructure for a number of active client devices on the wireless infrastructure and, for each polling, computing a divergence between (i) a number of active IP addresses assigned by the DHCP service to the client devices and that have a lease time that has not expired, and (ii) the number of active client devices; comparing the divergence to a trigger threshold indicating the pool of IP addresses is near exhaustion; and when the divergence reaches the trigger threshold, reducing the lease time for subsequently assigned IP addresses., classified in H04L 61/5053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct processes as group I deals with reassignment of previously assigned IP addresses based upon MAC address rotation, while group II deals with reducing a lease time for subsequently assigned IP addresses based on comparing a divergence between a number of active IP addresses assigned that have a lease time that is not expired and a pool of IP addresses near exhaustion.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Albert Fasulo #43607 on 2 November 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US-10506497-B2) hereinafter Chen in view of Gandhewar et al. (US-8631100-B2) hereinafter Gandhewar.
Regarding claim 1, Chen discloses:
A method comprising:
at a controller of wireless access points through which wireless client devices communicate with the controller ([col. 1, ls. 22-32] people use an STA to connect to a wireless network covered by an AP so as to use different services [col. 7, ls. 42-57] method is applied to an access point, e.g. includes but is not limited to a wireless router, switch, or the like (i.e. comprising a controller, see [col. 28, ls. 53-59] processor 1303) and relates to an STA):
upon receiving, from a wireless client device ([col. 16, ls. 4-col. 17, ls. 3] STA, see [col. 7, ls. 42-57] e.g. STA in this embodiment and the subsequent embodiment includes but is not limited to a computer with a NIC, a mobile phone with wifi, or the like (i.e. wireless client device)), a dynamic host configuration protocol (DHCP) request having a media access control (MAC) address ([col. 16, ls. 4-col. 17, ls. 3] protocol of DHCP is modified to send the MAC address change message);
determining whether the wireless client device rotated its MAC address from a previous MAC address to the MAC address ([col. 16, ls. 4-col. 17, ls. 3] protocol of DHCP is modified to send the MAC address change message … change indication information may be added to the DHCP Discovery message … access point determines, according to the MAC address change message, that the STA has changed the MAC address); 
when the wireless client device rotated its MAC address ([col. 16, ls. 4-col. 17, ls. 3] STA has changed the MAC address), forwarding the DHCP request with a notification of a MAC address rotation to cause to reassign a previously assigned Internet Protocol (IP) address to the wireless client device ([col. 17, ls. 24-44] protocol content of DHCP is modified, e.g. when IP address is assigned according to DHCP, the MAC address change message is added to the DHCP Discovery message (i.e. forwarded to DHCP service, as a DHCP discover, such as to obtain a response [col. 21, ls. 65-col. 22, ls. 8] access point can avoid re-assigning a new IP address to the STA when subsequently assigning an IP address according to DHCP (i.e. in DHCP, there is DHCP discover and DHCP offer, wherein not assigning a new IP address to the STA is equated to assigning an old, e.g. previously used, IP address of the STA to the STA), i.e. MAC address change indication, and when re-assigning an IP address not re-assigning a new IP, e.g. old/previous IP); and 
upon receiving a DHCP offer asserting the previously assigned IP address, forwarding the DHCP offer to the wireless client device ([col. 21, ls. 65-col. 22, ls. 8] access point can avoid re-assigning a new IP address to the STA when subsequently assigning an IP address according to DHCP (i.e. in DHCP, there is DHCP discover and DHCP offer, wherein not assigning a new IP address to the STA is equated to assigning an old, e.g. previously used, IP address of the STA to the STA)).
Chen does not explicitly disclose:
forwarding, to a DHCP service, the DHCP request to cause the DHCP service to assign an IP to the wireless client device; and 
receiving, from the DHCP service, a DHCP offer.
However, Gandhewar discloses:
forwarding, to a DHCP service, a DHCP request to cause the DHCP service to assign an IP to the wireless client device ([col. 7, ls. 30-43] DHCP relay device 12 may represent any intermediate network device positioned between DHCP client devices 20 and DHCP server 16 that implements DHCP to relay DHCP messages between DHCP clients 20 and DHCP server 16, e.g. router or other network device (i.e. forwarded) [col. 20, ls. 49-col. 21, ls. 29] DHCP client module 64 outputs DHCP discover message 24a such that DHCP server module 44 receives this message 24a … DHCP server module 44 parses DHCP discover message 24a, e.g. for DHCP offer (i.e. offering in DHCP is an assignment of an IP address)); and 
receiving, from the DHCP service, a DHCP offer ([col. 7, ls. 30-43] DHCP relay device 12 may represent any intermediate network device positioned between DHCP client devices 20 and DHCP server 16 that implements DHCP to relay DHCP messages between DHCP clients 20 and DHCP server 16, e.g. router or other network device (i.e. forwarded) [col. 20, ls. 49-col. 21, ls. 29] DHCP server module 44 parses DHCP discover message 24a … DHCP server module 44 generates a DHCP offer message 28a … and outputs this DHCP offer message 28a … such that DHCP client module 64 receives this messages 28a).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen in view of Gandhewar to have implemented a DHCP server for a DHCP service, e.g. request/response, discover/offer, through the AP controller and forwarded to the client wherein the controller acts as a gateway (i.e. access point, switch, router, etc.). One of ordinary skill in the art would have been motivated to do so to substitute Chen’s system in view of Gandhewar’s DHCP system so as to have a DHCP client output a DHCP discover message to receive a DHCP offer message from a DHCP server, such as through a DHCP relay service so as to relay DHCP messages between DHCP clients and DHCP server (Gandhewar, [col. 7, ls. 30-43] [col. 20, ls. 49-col. 21, ls. 29]). This would have enabled Chen’s system to utilize a DHCP service to reassign a previously assigned IP address based on a MAC address change.
Regarding claim 4, Chen-Gandhewar disclose:
The method of claim 1, set forth above,
Chen discloses:
wherein the notification includes:
the MAC address ([col. 14, ls. 51-col. 15, ls. 44] first MAC address … e.g. the changed MAC address), the previous MAC address ([col. 14, ls. 51-col. 15, ls. 44] second MAC address … e.g. MAC address before the STA changes the MAC address),
Chen does not explicitly disclose:
wherein the notification includes:
an event code to indicate a randomized and changing MAC address (RCM) event, and the previously assigned IP address.
However, Gandhewar discloses:
wherein the notification includes:
an event code to indicate a randomized and changing MAC address (RCM) event ([col. 21, ls. 59-col. 22, ls. 21] indicator 171 is shown to be included within flags field while the new hardware address option field follows at the end in an optional options section, see also [col. 15, ls. 31-52] e.g. indicator may be referred to as a “dynamic hardware address reprogramming indicator” [col. 18, ls. 49-col. 19, ls. 3] indicator … indicates … reprogramming in instances where DHCP discover message determines it supports dynamic hardware address programming (i.e. flag, e.g. code, indicating support for hardware, e.g. MAC, address change, e.g. MAC address change event)), and the previously assigned IP address ([col. 21, ls. 59-col. 22, ls. 21] client IP address field (which is only filled in if the client is in bound, renew or rebinding state), a your IP address field (i.e. IP address, see [col. 17, ls. 57-col. 18, ls. 12] DHCP client generates another DHCP discover message … uses the replacement MAC address rather than the originally specified one of MAC addresses (i.e. client identifier option field to uniquely identify itself within subnet rather than source hardware address specified in the chaddr field, e.g. notifying MAC rotation by option field + chaddr field denoting replacement MAC) … router which represents DHCP server responds with same lease for same IP address as that offered in previous DHCP offer message 28A (i.e. re-assign same address), see [col. 16, ls. 58-col. 17, ls. 11] (i.e. IP in offer in response to old MAC pair previously assigned, but how assigned to new and/or replacement MAC), e.g. client in bound/renew/rebind state).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar to have notified with an event code indicating a randomized and changing MAC address event, the MAC address and the previously assigned IP address. One of ordinary skill in the art would have been motivated to do so to signal whether or not it supports new hardware address option (Gandhewar, [col. 21, ls. 59-col. 22, ls. 21]).
Regarding claim 5, Chen-Gandhewar disclose:
The method of claim 1, set forth above, further comprising: 
Chen does not explicitly disclose:
encoding the notification into one or more option fields of the DHCP request.  
However, Gandhewar discloses:
encoding the notification into one or more option fields of the DHCP request ([col. 21, ls. 59-col. 22, ls. 21] new indicator field 171 and a new hardware address option field 174 … DHCP message, see also [FIG. 5] flags, 171; and new hardware address option/supports configurable hardware address options, 172 and 200).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar to have encoded the notification into one or more option fields of the DHCP request. One of ordinary skill in the art would have been motivated to do so to specify the new replacement MAC address without issuing a new DHCP discover message (Gandhewar, [0073]).
Regarding claim 7, Chen-Gandhewar disclose:
The method of claim 1, set forth above, further comprising, 
Chen discloses:
upon receiving the DHCP request with the notification ([col. 17, ls. 24-44] protocol content of DHCP is modified, e.g. when IP address is assigned according to DHCP, the MAC address change message is added to the DHCP Discovery message (i.e. forwarded to DHCP service, as a DHCP discover, such as to obtain a response), reassigning the previously assigned IP address to the wireless client device based on the notification ([col. 21, ls. 65-col. 22, ls. 8] access point can avoid re-assigning a new IP address to the STA when subsequently assigning an IP address according to DHCP (i.e. in DHCP, there is DHCP discover and DHCP offer, wherein not assigning a new IP address to the STA is equated to assigning an old, e.g. previously used, IP address of the STA to the STA), i.e. MAC address change indication, and when re-assigning an IP address not re-assigning a new IP, e.g. old/previous IP); and 
forwarding, to the wireless client device via the controller the DHCP offer indicating the previously assigned IP address ([col. 21, ls. 65-col. 22, ls. 8] access point can avoid re-assigning a new IP address to the STA when subsequently assigning an IP address according to DHCP (i.e. in DHCP, there is DHCP discover and DHCP offer, wherein not assigning a new IP address to the STA is equated to assigning an old, e.g. previously used, IP address of the STA to the STA)).
Chen does not explicitly disclose:
at the DHCP service:
receiving a DHCP request, assign an IP to the wireless client device; and 
forwarding, to the wireless client device via the controller, a DHCP offer.
However, Gandhewar discloses:
at the DHCP service ([col. 20, ls. 49-col. 21, ls. 29] DHCP server module):
receiving a DHCP request ([col. 7, ls. 30-43] DHCP relay device 12 may represent any intermediate network device positioned between DHCP client devices 20 and DHCP server 16 that implements DHCP to relay DHCP messages between DHCP clients 20 and DHCP server 16, e.g. router or other network device (i.e. forwarded) [col. 20, ls. 49-col. 21, ls. 29] DHCP client module 64 outputs DHCP discover message 24a such that DHCP server module 44 receives this message 24a … DHCP server module 44 parses DHCP discover message 24a), assign an IP to the wireless client device ([col. 7, ls. 30-43] DHCP relay device 12 may represent any intermediate network device positioned between DHCP client devices 20 and DHCP server 16 that implements DHCP to relay DHCP messages between DHCP clients 20 and DHCP server 16, e.g. router or other network device (i.e. forwarded) [col. 20, ls. 49-col. 21, ls. 29] DHCP client module 64 outputs DHCP discover message 24a such that DHCP server module 44 receives this message 24a … DHCP server module 44 parses DHCP discover message 24a, e.g. for DHCP offer (i.e. offering in DHCP is an assignment of an IP address)); and 
forwarding, to the wireless client device via the controller, a DHCP offer ([col. 7, ls. 30-43] DHCP relay device 12 may represent any intermediate network device positioned between DHCP client devices 20 and DHCP server 16 that implements DHCP to relay DHCP messages between DHCP clients 20 and DHCP server 16, e.g. router or other network device (i.e. forwarded) [col. 20, ls. 49-col. 21, ls. 29] DHCP server module 44 parses DHCP discover message 24a … DHCP server module 44 generates a DHCP offer message 28a … and outputs this DHCP offer message 28a … such that DHCP client module 64 receives this messages 28a).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar to have implemented a DHCP server for a DHCP service, e.g. request/response, discover/offer, through the AP controller and forwarded to the client wherein the controller acts as a gateway (i.e. access point, switch, router, etc.). One of ordinary skill in the art would have been motivated to do so to substitute Chen’s system in view of Gandhewar’s DHCP system so as to have a DHCP client output a DHCP discover message to receive a DHCP offer message from a DHCP server, such as through a DHCP relay service so as to relay DHCP messages between DHCP clients and DHCP server (Gandhewar, [col. 7, ls. 30-43] [col. 20, ls. 49-col. 21, ls. 29]). This would have enabled Chen’s system to utilize a DHCP service to reassign a previously assigned IP address based on a MAC address change.
Regarding claims 9/15, they do not further define nor teach over the limitations of claim 1, therefore, claims 9/15 are rejected for at least the same reasons set forth above as in claim 1.
Regarding claims 12-13, they do not further define nor teach over the limitations of claim 4-5, therefore, claims 12-13 are rejected for at least the same reasons set forth above as in claim 4-5.
Claim(s) 2-3, 6, 8, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Gandhewar in view of Moritomo (JP-2013214825-A).
Regarding claim 2, Chen-Gandhewar disclose:
The method of claim 1, set forth above,
Chen-Gandhewar do not explicitly disclose:
wherein the DHCP request includes a client identifier configured to be stable across MAC rotations, and determining includes: 
searching for, and finding, the client identifier in mappings of client identifiers to previous MAC addresses used by the wireless client devices in previous communications to the controller; and
determining that the wireless client device rotated its MAC address when the MAC address differs from the previous MAC address as indicated in the mappings.
However, Moritomo discloses:
wherein the DHCP request includes a client identifier configured to be stable across MAC rotations ([pg. 6] user ID as a key [pg. 3] remains unchanged), and determining includes: 
searching for, and finding, the client identifier in mappings of client identifiers to previous MAC addresses used by the wireless client devices in previous communications to the controller ([pg. 6] compares the “old MAC address” of the entry with the extracted transmission source MAC address … do not match … determines that the exchange communication terminal 30 is connected to the router 100, and Check “New MAC Address Management Flag”); and
determining that the wireless client device rotated its MAC address when the MAC address differs from the previous MAC address as indicated in the mappings ([pg. 6] do not match (i.e. if MAC does not match MAC in table, there is a new MAC address)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar in view of Moritomo to have a stable identifier across MAC rotations, and determined a MAC rotation by searching for a client identifier in mappings when the MAC address differs from that of the mappings. One of ordinary skill in the art would have been motivated to do so to denote MAC address management with a table whereby denoting old or new MAC addresses (Moritomo, [pg. 6]).
Regarding claim 3, Chen-Gandhewar-Moritomo disclose:
The method of claim 2, set forth above,
Chen-Gandhewar do not explicitly disclose:
wherein the previous communications include receiving DHCP requests from the wireless client devices. 
However, Moritomo discloses:
wherein the previous communications include receiving DHCP requests from the wireless client devices ([pg. 3] MAC address management table 151 is a table that stores a correspondence relationship of MAC addresses related to the communication terminals 30 before and after the exchange, e.g. [pg. 2] DHCP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar-Moritomo to have previous communications include receiving DHCP requests. One of ordinary skill in the art would have been motivated to do so to store a correspondence relationship of MAC addresses related to the communication terminals before and after the exchange (Moritomo, [pg. 3]).
Regarding claim 6, Chen-Gandhewar disclose:
The method of claim 1, set forth above, further comprising: 
Chen-Gandhewar do not explicitly disclose:
sending the notification to the DHCP service in a message that is separate from the DHCP request.
However, Moritomo discloses:
sending the notification to the DHCP service in a message that is separate from the DHCP request ([pg. 5] instructs the update of the MAC address, e.g. MAC address held in DHCP server (i.e. separate message than DHCP request, an instruction signal) [pg. 7] update the old MAC address associated with the IP address in the DHCP server 13 with the new MAC address).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar in view of Moritomo to send the notification in a message separate from the DHCP request. One of ordinary skill in the art would have been motivated to do so to update the old MAC address associated with the IP address in the DHCP server with the new MAC address (Moritomo, [pg. 7]).
Regarding claim 8, Chen-Gandhewar disclose:
The method of claim 1, set forth above, further comprising, 
Chen-Gandhewar do not explicitly disclose:
at the DHCP service: 
replacing the previous MAC address with the MAC address in an existing DHCP binding to the previously assigned IP address.
However, Moritomo discloses:
at the DHCP service ([pg. 5] DHCP server): 
replacing the previous MAC address with the MAC address in an existing DHCP binding to the previously assigned IP address ([pg. 5, see paragraph 4] instructs the update of the MAC address, e.g. MAC address held in DHCP server (i.e. updates the MAC address held in the DHCP server, e.g. replacing old with new) [pg. 7] update the old MAC address associated with the IP address in the DHCP server 13 with the new MAC address).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Chen-Gandhewar in view of Moritomo to have replaced the previous MAC address with the MAC address in an existing DHCP binding to the previously assigned IP address. One of ordinary skill in the art would have been motivated to do so to update the old MAC address associated with the IP address in the DHCP server with the new MAC address (Moritomo, [pg. 7]).
Regarding claims 10-11 and 14, they do not further define nor teach over the limitations of claims 2-3 and 6, therefore, claims 10-11 and 14 are rejected for at least the same reasons set forth above as in claims 2-3 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambert et al. (US-10075410-B2) APPARATUS AND METHODS FOR ASSIGNING INTERNETWORK ADDRESSES;
Shih (US-9853938-B2) AUTOMATIC GENERATION OF SERVER NETWORK TOPOLOGY;
Kuarsingh et al. (US-20220038454-A1) NON-INTRUSIVE/AGENTLESS NETWORK DEVICE IDENTIFICATION;
Amini et al. (US-20180310221-A1) ROBUST CONTROL PLANE FOR MANAGEMENT OF A MULTI-BAND WIRELESS NETWORKING SYSTEM;
Levy-Abegnoli et al. (US-20170339099-A1) NETWORK DEVICE MOVEMENT VALIDATION;
Zhou (US-20170111443-A1) NETWORK RESOURCE BALANCING METHOD AND APPARATUS;
Verzun et al. (US-20180359811-A1) METHODS AND APPARATUS FOR HYPERSECURE LAST MILE COMMUNICATION;
Tsoutsaios (US-20200007600-A1) METHOD FOR AUTOMATICALLY REGISTERING A USER IN A DESK-SHARE ENVIRONMENT AND IP TELEPHONE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453